Exhibit 10.4

 

 

 

REGISTRATION RIGHTS AND GOVERNANCE AGREEMENT

Between

THE ADVISORY BOARD COMPANY

And

ROYALL HOLDINGS, LLC

Dated as of January 9, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE 1 DEFINITIONS      1     

1.1

   Definitions      1    ARTICLE 2 REGISTRATION RIGHTS      6     

2.1

   Securities Subject to Article 2      6     

2.2

   Demand Registration      7     

2.3

   Piggy-Back Registration      8     

2.4

   Cutbacks      9     

2.5

   Selection of Underwriters      11     

2.6

   Blackout Periods; Holdback      11     

2.7

   Registration Procedures      12     

2.8

   Agreements of Holder      16     

2.9

   Registration Expenses      16     

2.10

   Indemnification; Contribution      16     

2.11

   Participation in Underwritten Offerings      19     

2.12

   Reports Under the Exchange Act      19     

2.13

   No Inconsistent Agreements      20     

2.14

   Assignment of Registration Rights      20    ARTICLE 3 VOTING      20     

3.1

   Voting      20    ARTICLE 4 TRANSFER RESTRICTIONS      20     

4.1

   Lock-up      20     

4.2

   Compliance with Law      21     

4.3

   Restrictive Legend      22    ARTICLE 5 MISCELLANEOUS      22     

5.1

   Binding Effect; Benefit      22     

5.2

   Amendments and Waivers      22     

5.3

   Notices      22     

5.4

   Interpretation      23     

5.5

   Counterparts      23     

5.6

   Governing Law      23     

5.7

   Waiver of Jury Trial      23     

5.8

   Effectiveness      24     

5.9

   Entire Agreement      24     

5.10

   Specific Performance      24     

5.11

   Severability      24   

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AND GOVERNANCE AGREEMENT

REGISTRATION RIGHTS AND GOVERNANCE AGREEMENT (this “Agreement”), dated as of
January 9, 2015, is made among The Advisory Board Company, a Delaware
corporation (the “Company”), and Royall Holdings, LLC, a Delaware limited
liability company (the “Seller”).

W I T N E S S E T H:

WHEREAS, pursuant to the Stock Purchase Agreement, dated as of December 10, 2014
(the “Purchase Agreement”), among the Company, the Seller and Royall Acquisition
Co., a Delaware corporation, the Seller will receive shares of the common stock,
par value $0.01 per share, of the Company (the “Common Stock”);

WHEREAS, the Company has agreed in the Purchase Agreement to grant to the Seller
the registration rights with respect to such shares of Common Stock set forth in
this Agreement; and

WHEREAS, the Company and the Seller wish to provide herein for certain rights
and obligations of the Seller and other specified persons with respect to the
ownership and disposition of the Common Stock and other securities of the
Company;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Affiliate” has the meaning specified in Rule 12b-2 promulgated under the
Exchange Act as in effect on the date hereof.

“Agreement” has the meaning specified in the preamble hereto.

“Amendment” has the meaning specified in Section 5.2(a).

“Beneficial owner” and to “beneficially own” have the same meanings as in Rule
13d-3 promulgated under the Exchange Act as in effect on the date hereof,
provided that a Person shall not be deemed to be the beneficial owner of or to
beneficially own any Common Stock or other securities of the Company solely
because such Person is a party to this Agreement, if such Person would not be
deemed to be the beneficial owner of or to beneficially own such Common Stock or
other securities of the Company within the meaning of such Rule 13d-3 if such
Person were not a party to this Agreement.

“Blackout Period” has the meaning specified in Section 2.6(a).



--------------------------------------------------------------------------------

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in The City of New York or the
District of Columbia are authorized or obligated by law or other governmental
actions to close.

“Combined Tranche” has the meaning specified in Section 2.3(b).

“Closing Date” has the meaning specified in the Purchase Agreement.

“Common Stock” has the meaning specified in the recitals.

“Company” has the meaning specified in the preamble hereto.

“Company Board” means the Board of Directors of the Company.

“Company Initial Tranche” has the meaning specified in Section 2.3(b).

“Company Securities” means (a) the Common Stock (including, without limitation,
the Purchaser Shares) and (b) all rights, warrants, options, convertible
securities or indebtedness, exchangeable securities or indebtedness, or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Common Stock, whether at the time of issue or upon the
passage of time or the occurrence of some future event.

“Cutback Notice” has the meaning specified in Section 2.4(a).

“Demand Registration” has the meaning specified in Section 2.2(a).

“Demand Registration Notice” has the meaning specified in Section 2.2(a).

“Demand Rights Commencement Date” means April 1, 2015.

“Demand Registration Statement” has the meaning specified in Section 2.2(a).

“Early Initial Offering” means an Initial Offering with respect to which, during
the Early Initial Offering Period, the Company both (1) has filed a registration
statement for use in such Initial Offering and (2) is actively pursuing the
marketing of such Initial Offering.

“Early Initial Offering Period” means the period commencing on the first day
following the Closing Date and ending on the 45th day following the Closing
Date.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, as the same shall be in effect from time to time.
Reference to a particular section of the Securities Exchange Act of 1934, as
amended, shall include reference to the comparable section, if any, of any such
successor federal statute.

“Excluded Registration” means (a) a registration of Common Stock under the
Securities Act pursuant to a registration statement filed (i) on Form S-4 or
Form S-8 under the Securities Act or any successor registration forms under the
Securities Act that may be adopted by the SEC or (ii) in connection with an
exchange offer or an offering of securities solely to existing stockholders of
the Company or employees of the Company or its subsidiaries, or (b) a Rule 144A
Resale Shelf Registration.

 

2



--------------------------------------------------------------------------------

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means a free writing prospectus, as defined in Rule
433 under the Securities Act, relating to an offer of Registrable Securities.

“Full Liquidity Level” has the meaning specified in Section 2.3(c).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity properly exercising executive,
legislative, judicial, regulatory or administrative functions of government.

“Holder” means the Seller in its status as a holder of Registrable Securities.

“Initial Offering” means the first registration of Common Stock under the
Securities Act effected by the Company after the Closing Date with respect to
which the Holder shall have the right to deliver a Piggyback Registration Notice
pursuant to Section 2.3(a).

“Later Initial Offering” means an Initial Offering with respect to which, during
the Later Initial Offering Period, the Company both (1) has filed a registration
statement for use in such Initial Offering and (2) is actively pursuing the
marketing of such Initial Offering.

“Later Initial Offering Period” means the period commencing on the first day
following the end of the Early Initial Offering Period and ending on the earlier
of (a) the 45th day following the end of the Early Initial Offering Period and
(b) the Demand Rights Commencement Date.

“Lock-up Letter Transactions” means (a) offering for sale, selling, pledging,
hypothecating, transferring, making any short sale of, loaning, granting any
option or right to purchase of or otherwise disposing of (or entering into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any Person at any time in the future of) any Company
Securities (including Company Securities that may be deemed to be beneficially
owned by such Person and Company Securities that may be issued upon exercise of
any stock options or warrants) or securities convertible into or exercisable or
exchangeable for Company Securities, (b) entering into any swap, hedging
arrangement or other derivatives transaction with respect to any Company
Securities (including Company Securities that may be deemed to be beneficially
by such Person and Company Securities that may be issued upon exercise of any
stock options or warrants) or securities convertible into or exercisable or
exchangeable for Company Securities, whether any such transaction described in
clause (a) above or this clause (b) is to be settled by delivery of Company
Securities, in cash or otherwise, (c) making any demand for or exercising any
right or causing to be filed a Registration Statement, including any amendments
thereto, with respect to the registration of any Company Securities or
securities convertible into or exercisable or exchangeable for Company
Securities or (d) publicly disclosing the intention to do any of the foregoing.

“Losses” has the meaning specified in Section 2.10(a).

“Market Value” means, with respect to a share of Common Stock as of any date of
determination, the closing sale price of the Common Stock on such date as
reported on the NASDAQ Global Select Market.

“Minimum Primary Offering Amount” means $150 million after deduction of
underwriting discounts and fees.

 

3



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or a political subdivision or an agency or instrumentality thereof.

“Piggyback Limitations” has the meaning specified in Section 2.3(a).

“Piggyback Registration Notice” has the meaning specified in Section 2.3(a).

“Primary Offering Notice” has the meaning specified in Section 2.3(a).

“Proposed Offering Amount” has the meaning specified in Section 2.3(a).

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by any
Registration Statement, and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference into such prospectus.

“Purchase Agreement” has the meaning specified in the recitals thereto.

“Purchaser Shares” means, collectively, (a) the shares of Common Stock issued by
the Company to the Seller on the Closing Date pursuant to the Purchase Agreement
and (b) any shares of Common Stock paid, issued or distributed in respect of any
shares of Common Stock referred to in clause (a) by way of a stock dividend or
distribution or stock split.

“Registrable Securities” means, with respect to the Holder, (a) the shares of
Common Stock issued by the Company to the Seller on the Closing Date pursuant to
the Purchase Agreement and held in the name of the Seller as Holder and (b) any
shares of Common Stock paid, issued or distributed in the name of the Holder in
respect of any shares of Common Stock referred to in clause (a) by way of a
stock dividend or distribution or stock split and held by the Holder. Shares of
Common Stock shall cease to be Registrable Securities in accordance with
Section 2.1.

“Registration Expenses” means any and all expenses incident to the Company’s
performance of its registration obligations under this Agreement, including
(a) all SEC registration and filing fees and expenses incurred in connection
with the preparation, printing and distribution of the Registration Statement
and Prospectus and any other document or amendment thereto and the mailing and
delivery of copies thereof to the Holder and any underwriters or dealers,
(b) fees and disbursements of the Company, including fees and disbursements of
counsel for the Company and of independent public accountants and other experts
of the Company, (c) fees and expenses incident to any filing with FINRA or to
securing any required review by FINRA of the terms of the sale of Registrable
Securities, (d) fees and expenses in connection with the qualification of
Registrable Securities for offering and sale under state securities laws
(including fees and expenses incurred in connection with blue sky qualifications
of the Registrable Securities and including all reasonable fees and
disbursements of counsel in connection with any survey of state securities or
blue sky laws and the preparation of any memorandum with respect thereto),
(e) all fees and expenses incurred in connection with the listing of Registrable
Securities on each securities exchange or automated quotation system on which
the Common Stock is then listed, (f) the internal expenses of the Company
(including all salaries and expenses of its officers and employees performing
legal or accounting duties and expenses incurred by the Company in connection
with any “road show” or

 

4



--------------------------------------------------------------------------------

marketing presentation), (g) in connection with a Demand Registration or a
Piggyback Registration, up to $35,000 of the reasonable fees and disbursements
of a single counsel for the Holder and (h) with respect to each registration,
the reasonable fees and disbursements of all independent public accountants
(including the expenses of any audit and/or “comfort” letter), the reasonable
fees and expenses of other persons, including special experts, retained by the
Company, but excluding (x) any underwriting discounts and fees, brokerage and
sales commissions, and transfer and documentary stamp taxes, if any, relating to
the sale or disposition of the Registrable Securities and (y) any fees or
disbursements of counsel for the Holder, other than the fees and disbursements
referred to in clause (g) above.

“Registration Rights Termination Time” means 5:00 p.m. Eastern Time on the first
anniversary of the Closing Date.

“Registration Statement” means any registration statement of the Company filed
with the SEC and referred to in Section 2.2 or 2.3, including any Prospectus,
amendments and supplements to any such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in any such registration statement.

“Requirements of Law” shall mean, as to any Person, the organizational or
governing documents of such Person, and all federal, state, local and foreign
laws, rules and regulations, including, without limitation, securities,
antitrust, licensing, health, safety, labor and trade laws, rules and
regulations, and all orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator, applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Rule 144” means Rule 144 (or any similar provisions then in effect) promulgated
by the SEC under the Securities Act.

“Rule 144A Resale Shelf Registration” means a registration under the Securities
Act of convertible notes, convertible preferred stock and/or Common Stock
warrants and, as required pursuant to the Securities Act, the underlying Common
Stock for resale of such securities by the purchasers thereof acquired in an
offering under the Securities Act made to one or more nationally recognized
investment banking firms as initial purchasers for reoffering by such initial
purchasers solely to “qualified institutional buyers” (as defined in Rule 144A),
to other institutional “accredited investors” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act), or to investors outside the United
States in compliance with Regulation S under the Securities Act.

“SEC” means the Securities and Exchange Commission.

“Section 2.7(e) Suspension Period” has the meaning specified in Section 2.7(e).

“Section 2.7(k) Suspension Period” has the meaning specified in Section 2.7(k).

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, as the same shall be in effect from time to time. Reference to
a particular section of the Securities Act of 1933, as amended, shall include
reference to the comparable section, if any, of any such successor federal
statute.

“Seller” has the meaning specified in the preamble hereto.

 

5



--------------------------------------------------------------------------------

“Similar Securities” means, in connection with any registration of securities of
the Company under the Securities Act, all securities of the Company that are
(a) the same as or similar to the securities being registered, (b) convertible
into or exchangeable or exercisable for the securities being registered or
(c) the same as or similar to the securities into or for which the securities
being registered are convertible or exchangeable or exercisable.

“Subsequent Offering” means any registration of Common Stock under the
Securities Act effected by the Company after either (a) the Initial Offering or
(b) the Demand Rights Commencement Date with respect to which the Holder shall
have the right to deliver a Piggyback Registration pursuant to Section 2.3(a).

“Third Party” means any Person other than the Company, Holder or any of their
respective Affiliates.

“Transfer” means, directly or indirectly, to sell, transfer, offer for sale,
pledge, hypothecate or otherwise dispose of any Company Securities, either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, offer for sale,
pledge, hypothecation or other disposition of any Company Securities, whether by
operation of law or otherwise.

“Underwriter Cutback” has the meaning specified in Section 2.3(a).

“Underwritten Offering” means an underwritten offering in which securities are
sold to one or more underwriters, on a firm commitment basis, for reoffering to
the public and which includes a customary “road show” (including an “electronic
road show”) or other substantial marketing effort by the Company and such
underwriters.

“Upsize Notice” has the meaning specified in Section 2.3(b).

ARTICLE 2

REGISTRATION RIGHTS

2.1 Securities Subject to Article 2.

(a) The Registrable Securities held in the name of the Holder are the sole
securities entitled to the benefits of this Article 2.

(b) Registrable Securities held by the Holder shall cease to be Registrable
Securities (and the Holder shall cease to have any registration rights with
respect thereto under this Agreement) at the Registration Rights Termination
Time or, if earlier than the Registration Rights Termination Time, on the date
and to the extent that (i) a Registration Statement covering such Registrable
Securities has been declared effective under the Securities Act and such
Registrable Securities have been disposed of pursuant to such effective
Registration Statement, (ii) such Registrable Securities have been sold or
transferred in accordance with the requirements of Rule 144, (iii) such
Registrable Securities have been otherwise transferred or disposed of,
certificates therefor not bearing a legend restricting further transfer or
disposition thereof shall have been delivered by the Company and, at

 

6



--------------------------------------------------------------------------------

such time, subsequent transfer or disposition of such securities shall not
require registration of such securities under the Securities Act, (iv) all
Registrable Securities then held in the name of the Holder constitute less than
two percent (2%) of the total number of shares of Common Stock then outstanding
and all such Registrable Securities may be sold or transferred by the Holder
pursuant to Rule 144 without holding period, manner of sale or volume
limitations or (v) such Registrable Securities have ceased to be outstanding;
provided that if the Holder shall have validly delivered a Demand Registration
Notice or a Piggyback Registration Notice to the Company before the Registration
Rights Termination Time, the Holder shall not cease to have registration rights
with respect to the Registrable Securities covered by such Demand Registration
Notice or Piggyback Registration Notice solely by reason of the subsequent
occurrence of the Registration Rights Termination Time.

2.2 Demand Registration.

(a) At any time during the period beginning on the Demand Rights Commencement
Date and ending at the Registration Rights Termination Time, the Holder may
deliver a written request to the Company (the “Demand Registration Notice”) to
file a Registration Statement (the “Demand Registration Statement”) for the
registration of Registrable Securities to be offered and sold pursuant to an
Underwritten Offering (the “Demand Registration”). The Demand Registration
Notice shall specify the aggregate number of Registrable Securities requested to
the registered pursuant to the Demand Registration. Subject to the limitations
set forth in Section 2.6(a), the Company shall use commercially reasonable
efforts to file as soon as reasonably practicable with the SEC (and, unless
otherwise agreed to by the Holder, on or before 20 Business Days after its
receipt of the Demand Registration Notice or, if financial statements required
to be included in such a filing are not reasonably available on or before the
expiration of such period of 20 Business Days, as soon as reasonably practicable
thereafter), and cause to become or be declared effective under the Securities
Act as soon as reasonably practicable, a Demand Registration Statement as will
permit the sale and distribution of all or such portion of the Holder’s
Registrable Securities as are specified in the Demand Registration Notice. The
Company shall promptly notify the Holder of the date on which the Demand
Registration Statement becomes or is declared effective.

(b) The Holder shall have the right to cause the Company to effect one Demand
Registration pursuant to Section 2.2(a). A Demand Registration requested
pursuant to Section 2.2(a) shall not be deemed to be effected for purposes of
this Section 2.2 if (i) the Demand Registration Statement for such registration
has not been declared effective by the SEC or has not become effective in
accordance with the Securities Act and the rules and regulations thereunder or
(ii) no Registrable Securities have been sold under such Demand Registration
Statement.

(c) Notwithstanding the provisions of Section 2.2(a), the Company shall not be
required to take any action pursuant to this Section 2.2 if (i) the Registrable
Securities which the Company shall have been requested to register shall have a
reasonably anticipated net aggregate offering price (after deduction of
underwriting discounts and fees and offering expenses) of less than $35,000,000,
as determined in good faith by the Company at the time of its receipt of the
Demand Registration Notice, or (ii) the Company shall have consummated a
registration of Common Stock under the Securities Act (other than an Excluded
Registration) within the 120-day period immediately preceding delivery of a
Demand Registration Notice.

(d) Subject to the limitations set forth in Section 2.4(a), the Company shall
have the right to include in any Demand Registration Statement such number of
shares of Common Stock as it may specify.

 

7



--------------------------------------------------------------------------------

2.3 Piggy-Back Registration.

(a) If at any time beginning on the Closing Date, the Company shall propose to
file a Registration Statement under the Securities Act relating to a public
offering of Common Stock (other than in connection with an Excluded
Registration) for the Company’s own account or for the account of any security
holder (other than the Holder), in each case, on a registration form and in a
manner that would permit the registration of Registrable Securities for sale to
the public under the Securities Act, and the lead managing underwriters of such
offering determine that, in their judgment, the amount of proceeds from any such
offering, after deduction of underwriting discounts and fees, which may be
raised (the “Proposed Offering Amount”) without an Adverse Offering Effect (as
defined below) exceeds the Minimum Primary Offering Amount, the Company shall
(x) give written notice (the “Primary Offering Notice”) at least 15 Business
Days (or five Business Days if such Primary Offering Notice is given during the
Early Initial Offering Period) prior to the filing thereof to the Holder,
specifying the approximate date on which the Company proposes to file such
Registration Statement and the Proposed Offering Amount, and advising the Holder
of its right to have any and all of the Registrable Securities included among
the securities to be covered thereby, subject, however, to (A) the limitations
of Section 2.3(b) and Section 2.3(c) (as applicable, the “Piggyback
Limitations”) and (B) reduction in accordance with Section 2.4(b),
Section 2.4(c) or Section 2.4(d), as the case may be (as applicable, the
“Underwriter Cutback”), and (y) at the written request of the Holder given to
the Company (a “Piggyback Registration Notice”) within ten Business Days (or
three Business Days if such Piggyback Registration Notice is given during the
Early Initial Offering Period) after written notice from the Company has been
given to the Holder, include among the securities covered by such Registration
Statement the number of Registrable Securities which the Holder shall have
requested to be so included in accordance with the Piggyback Limitations and the
Underwriter Cutback.

(b) In any Early Initial Offering, the Company shall have the right to include
for the Company’s own account such number of shares of Common Stock as shall be
expected to result (in the judgment of the lead managing underwriters of such
offering) in proceeds to the Company, after deduction of underwriting discounts
and fees, equal to the Minimum Primary Offering Amount (the “Company Initial
Tranche”). Upon receipt of a Primary Offering Notice indicating a Proposed
Offering Amount with respect to such Early Initial Offering that is greater than
the Minimum Primary Offering Amount, Holder shall have the right initially to
include in the Early Initial Offering for the Holder’s account the number of
Registrable Securities that is equal to the lesser of (x) all Registrable
Securities requested by the Holder to be so included and (y) Registrable
Securities with an aggregate offering value (in the judgment of the lead
managing underwriters of such offering and after deduction of underwriting
discounts and fees) equal to the difference between the Proposed Offering Amount
and the Minimum Primary Offering Amount, subject to any subsequent Underwriter
Cutback. Upon receipt of any subsequent notice from the Company which indicates
that in the judgment of the lead managing underwriters the Proposed Offering
Amount may be increased above the initial Proposed Offering Amount (an “Upsize
Notice”), the Holder shall have the right to include additional Registrable
Securities with an aggregate offering value (in the judgment of the lead
managing underwriters of such offering and after deduction of underwriting
discounts and fees) in an amount up to the amount of the Proposed Offering
Amount increase, subject to any subsequent Underwriter Cutback. If, in any Early
Initial Offering, the aggregate offering value (in the judgment

 

8



--------------------------------------------------------------------------------

of the lead managing underwriters of such offering and after deduction of
underwriting discounts and fees) of (x) the Company Initial Tranche plus (y) the
Registrable Securities to be included in such Early Initial Offering in
accordance with this Section 2.3(b) (collectively, the “Combined Tranche”) is
less than the Proposed Offering Amount, before or after delivery of any Upsize
Notice, the Company shall have the right to include for the Company’s own
account additional shares of Common Stock with an aggregate offering value (in
the judgment of the lead managing underwriters of such offering and after
deduction of underwriting discounts and fees) in an amount up to the difference
between the Proposed Offering Amount and the Combined Tranche, subject to any
subsequent Underwriter Cutback.

(c) In any Later Initial Offering in which the Proposed Offering Amount shall be
less than or equal to $250 million (the “Full Liquidity Level”), the Company
shall have the right to include for the Company’s own account at least 60% of
the total number of shares of Common Stock to be offered in such Later Initial
Offering. Upon receipt of a Primary Offering Notice (or an Upsize Notice) with
respect to such Later Initial Offering indicating a Proposed Offering Amount
with respect to such Later Initial Offering that is less than or equal to the
Full Liquidity Level, the Holder shall have the right to include Registrable
Securities constituting up to 40% of the total number of shares of Common Stock
to be offered in such Later Initial Offering. In the event that (x) the initial
Proposed Offering Amount for such Later Initial Offering is greater than the
Full Liquidity Level, (y) the Holder shall not exercise in full the Holder’s
right to include Registrable Securities in the Later Initial Offering, or (z) in
the judgment of the lead managing underwriters the Proposed Offering Amount may
be increased above the initial Proposed Offering Amount and such increase shall
result in an aggregate offering value greater than the Full Liquidity Level, the
Company shall have the right to include for the Company’s own account a total
number of shares of Common Stock with an aggregate offering value (in the
judgment of the lead managing underwriters of such offering and after deduction
of underwriting discounts and fees) equal to (A) the final Proposed Offering
Amount less (B) the aggregate offering value (in the judgment of the lead
managing underwriters of such offering and after deduction of underwriting
discounts and fees) of the Registrable Securities to be offered in such Later
Initial Offering.

(d) Nothing in this Section 2.3 shall create any liability on the part of the
Company to the Holder if for any reason the Company shall decide not to file, or
to delay the filing of, a Registration Statement proposed to be filed pursuant
to Section 2.2(a) or Section 2.3(a) or to withdraw such Registration Statement
subsequent to the filing thereof, regardless of any action whatsoever that the
Holder may have taken, whether as a result of the issuance by the Company of any
notice hereunder or otherwise, provided that the Company shall not be relieved
of its obligation hereunder to pay the Registration Expenses in connection with
any such filing or proposed filing.

2.4 Cutbacks.

(a) In connection with any offering covered by a Demand Registration Statement
filed pursuant to Section 2.2(a), if the lead managing underwriters of such
offering shall give written notice (a “Cutback Notice”) to the Company (which
Cutback Notice the Company shall deliver to the Holder as soon as reasonably
practicable thereafter) that, in their judgment (and notwithstanding any
Proposed Offering Amount determined for such offering), the Registrable
Securities requested to be included in such offering and any shares of Common
Stock which the Company proposes to sell for its own account in such offering
exceed the number which can be sold in such offering without being reasonably
likely to have a material adverse effect on the offering price, timing or
distribution of the shares offered or the market for the shares offered (an
“Adverse Offering Effect”), the Company

 

9



--------------------------------------------------------------------------------

shall include in such offering only the number of Registrable Securities and
such other shares that, in the judgment of such underwriters, can be included
without being reasonably likely to have an Adverse Offering Effect, in
accordance with this Section 2.4.

(b) In the event that, after the Holder delivers a Piggyback Registration Notice
but before the consummation of an Early Initial Offering, the lead managing
underwriters thereof shall give a Cutback Notice to the Company (which Cutback
Notice the Company shall deliver to the Holder as soon as reasonably practicable
thereafter) with respect to a reduction of the Early Initial Offering amount,
the number of shares of Common Stock initially included for the account of the
Company and the number of Registrable Securities initially included for the
account of the Holder shall be reduced pro-rata based on the numbers of shares
of Common Stock initially included for the accounts of the Company and the
Holder, respectively, provided that, if such a pro-rata reduction would result
in the Company receiving less than the Minimum Primary Offering Amount, in the
judgment of the lead managing underwriters of the Early Initial Offering, the
number of Registrable Securities to be included in the Early Initial Offering
shall be reduced to an amount that would result in the Company receiving at
least the Minimum Primary Offering Amount, in the judgment of the lead managing
underwriters of the Early Initial Offering, even if such reduction shall require
the exclusion from the Early Initial Offering of more Registrable Securities
than shares of Common Stock to be offered therein for the Company’s account. For
purposes of illustration only, if 2,000,000 shares and 1,000,000 shares were
initially included in the Early Initial Offering for the accounts of the Company
and the Holder, respectively, a pro-rata reduction of a total of 600,000 shares
specified in the Cutback Notice shall require a reduction of 400,000 shares to
be offered for the account of the Company and 200,000 shares to be offered for
the account of the Holder. If, however, in the judgment of the lead managing
underwriters of the Early Initial Offering (after taking into account a pro-rata
reduction of 600,000 shares provided for in the Cutback Notice in order to avoid
an Adverse Offering Effect, and for purposes of illustration with respect to an
Early Initial Offering only), (A) the sale of 1,600,000 shares would be expected
to yield an amount of net proceeds, after deduction of underwriting discounts
and fees, of less than the Minimum Primary Offering Amount, and (B) the sale of
1,800,000 shares for the account of the Company would be necessary to yield an
amount of net proceeds to the Company, after deduction of underwriting discounts
and fees, exactly equal to the Minimum Primary Offering Amount, then the Early
Initial Offering shall include (i) 1,800,000 shares for the account of the
Company (reflecting a reduction in shares offered for the account of the Company
of 200,000 shares), and (ii) 600,000 shares for the account of the Holder
(reflecting a reduction in shares offered for the account of the Holder of
400,000 shares), for a total of 2,400,000 shares to be included in the Early
Initial Offering.

(c) In the event that, after the Holder delivers a Piggyback Registration Notice
but before the consummation of a Later Initial Offering, the lead managing
underwriters thereof shall give a Cutback Notice to the Company (which Cutback
Notice the Company shall deliver to the Holder as soon as reasonably practicable
thereafter) with respect to a reduction of the Later Initial Offering amount,
the number of shares of Common Stock initially included for the account of the
Company and the number of Registrable Securities initially included for the
account of the Holder shall be reduced pro-rata based on the numbers of shares
of Common Stock initially included for the accounts of the Company and the
Holder, respectively. For purposes of illustration only, if 1,500,000 shares and
1,000,000 shares were initially included in the Later Initial Offering for the
accounts of the Company and the Holder, respectively, a pro-rata reduction of a
total of 600,000 shares specified in the Cutback Notice shall require a
reduction of 360,000 shares to be offered for the account of the Company and
240,000 shares to be offered for the account of the Holder.

 

10



--------------------------------------------------------------------------------

(d) In connection with the inclusion of Registrable Securities pursuant to
Section 2.3(a) in any Subsequent Offering, if the lead managing underwriters of
an Underwritten Offering deliver a Cutback Notice to the Company (which Cutback
Notice the Company shall deliver to the Holder as soon as reasonably practicable
thereafter), the Company shall include in such offering the shares of Common
Stock the Company proposes to sell for its own account or for the account of any
security holder (other than the Holder) and the shares of Registrable Securities
requested to be included pursuant to Section 2.3(a) that, in the judgment of
such lead managing underwriters, can be included without being reasonably likely
to have an Adverse Offering Effect. In such event, the shares of Common Stock
proposed to be included for the account of the Company and the number of
Registrable Securities designated in the Piggyback Registration Notice shall be
reduced on a pro-rata basis.

2.5 Selection of Underwriters. In connection with any Demand Registration
Statement filed pursuant to Section 2.2(a), the Holder shall have the right to
select a lead managing underwriter or underwriters to administer such offering
exclusively from among at least four underwriting firms which the Company shall
designate in a writing delivered to the Holder. Any such list of underwriting
firms shall include J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Morgan Stanley & Co, or comparable investment banking
firms of nationally recognized standing.

2.6 Blackout Periods; Holdback.

(a) If the Company determines that the registration and distribution of
Registrable Securities (i) would materially impede, delay, interfere with or
otherwise adversely affect any pending financing, registration of securities by
the Company in a primary offering for its own account, acquisition, corporate
reorganization, debt restructuring or other significant transaction involving
the Company or (ii) would require disclosure of material non-public information
that the Company has a bona fide business purpose for preserving as
confidential, as determined by the Company in good faith, the Company shall be
entitled to defer the filing or effectiveness of a Registration Statement, or to
suspend the use of an effective Registration Statement, for the shortest period
of time reasonably required (each such period, a “Blackout Period”) provided
that the Company shall not be entitled to obtain deferrals or suspensions under
(x) clause (i) of this Section 2.7(a), for more than an aggregate of 120 days in
any 12-month period or (y) clause (ii) of this Section 2.7(a), for more than 30
days on any one occasion, on more than two occasions in any 12-month period or
for more than an aggregate of 60 days in any 12-month period. The Company shall
not under any circumstances be entitled to obtain deferrals or suspensions for
more than an aggregate of 120 days in any 12-month period. The Company shall
notify the Holder of the initiation and expiration or earlier termination of a
Blackout Period and, as soon as reasonably practicable after such expiration or
termination, shall amend or supplement any effective Registration Statement to
the extent necessary to permit the Holder to resume use thereof in connection
with the offer and sale of the Registrable Securities in accordance with
applicable law. The Holder agrees to treat as confidential the delivery of any
notice by the Company to the Holder pursuant to this Section 2.6(a) and the
information set forth in any such notice. The Company shall extend by the number
of days in any Blackout Period the period during which any effective Demand
Registration Statement is required to be maintained effective as provided in
Section 2.7(b).

(b) In the case of an Underwritten Offering of securities of the Company, the
Holder agrees, if and only if requested in writing by the lead managing
underwriter or underwriters of such Underwritten Offering, to enter into a
customary lock-up agreement with the Company and the

 

11



--------------------------------------------------------------------------------

underwriters of such Underwritten Offering in which the Holder shall agree that
it shall not effect any Lock-up Period Transactions during the period beginning
seven days before, and ending 90 days (or such shorter period as may be
permitted by such lead managing underwriters) after, the effective date of the
Registration Statement filed in connection with such registration, except for
the offering and sale of Registrable Securities included in such registration
and except for such other transactions as are customarily excepted from such
lock-up; notwithstanding the foregoing, the Holder shall not be obligated to
enter into any such customary lock-up agreement if the Company shall have
delivered to the Holder a Primary Offering Notice designating a Proposed
Offering Amount that exceeds the Minimum Primary Offering Amount, the Holder
shall have delivered to the Company and not revoked a Piggyback Registration
Notice requesting inclusion of any or all of the Registrable Securities in such
Underwritten Offering, and no Registrable Securities shall have been included in
such Underwritten Offering. If the Holder shall be obligated hereunder to enter
into any such customary lock-up agreement, the Company will cooperate with any
reasonable effort by the Holder in seeking an accommodation from the lead
managing underwriters to shorten the period of any such lock-up, it being
understood that any determination regarding the terms of the lock-up will be in
the discretion of such lead managing underwriters, subject in all respects to
this Section 2.6(b).

(c) In the case of any Underwritten Offering of Registrable Securities initiated
by a Holder pursuant to Section 2.2(a), the Company agrees, if requested in
writing by the lead managing underwriter or underwriters of such Underwritten
Offering, not to effect (or register for sale) any public sale or distribution
of Common Stock or other securities that are Similar Securities for the
Company’s own account during the period beginning seven days before, and ending
90 days (or such lesser period as may be permitted by such lead managing
underwriter) after, the effective date of the Registration Statement filed in
connection with such registration, except for securities of the Company to be
offered for the Company’s account in such Underwritten Offering. Notwithstanding
the foregoing, the Company may effect a public sale or distribution of Common
Stock and other securities that are Similar Securities for the Company’s own
account during the period described above (i) pursuant to registrations on Form
S-4 or S-8 or any successor registration forms under the Securities Act, (ii) as
part of any registration of securities for offering and sale solely to
employees, directors or consultants of the Company pursuant to any stock plan or
other benefit plan arrangement or (iii) pursuant to a Rule 144A Resale Shelf
Registration.

2.7 Registration Procedures. In connection with the registration obligations of
the Company under Sections 2.2 and 2.3, the Company shall:

(a) prepare and file with the SEC a Registration Statement with respect to the
Registrable Securities on any registration form adopted by the SEC for which the
Company then qualifies or which counsel for the Company shall deem appropriate
and use commercially reasonable efforts to cause such Registration Statement to
become and remain effective, provided that, at least five Business Days prior to
filing a Registration Statement or Prospectus or any amendment or supplement
thereto, the Company shall furnish to a single counsel selected by the Holder
copies of such Registration Statement or Prospectus (or amendment or supplement)
as proposed to be filed (including, upon the request of such counsel, documents
to be incorporated by reference therein), which documents shall be subject to
the reasonable review and comments of such counsel and the Holder;

(b) prepare and file with the SEC amendments and post-effective amendments to
such Registration Statement and such amendments and supplements to the
Prospectus used in connection therewith as may be necessary to maintain the
effectiveness of such registration or as may

 

12



--------------------------------------------------------------------------------

be required by the rules, regulations or instructions applicable to the
registration form utilized by the Company or by the Securities Act or rules and
regulations thereunder necessary to keep such Registration Statement effective
until the earlier of (i) the date on which the Registrable Securities covered by
such Registration Statement cease to be Registrable Securities or have been sold
pursuant to, or withdrawn from, such registration and (ii) subject to Sections
2.6(a), 2.7(e) and 2.7(k), in the case of a Demand Registration Statement filed
pursuant to Section 2.2(a), for such period (not to exceed 90 days after the
effective date thereof) as, in the opinion of counsel for the underwriter or
underwriters of the Underwritten Offering thereunder, is required by law for the
delivery of a Prospectus in connection with the sale of Registrable Securities
by an underwriter or dealer, and cause the Prospectus as so amended and
supplemented to be filed pursuant to Rule 424 under the Securities Act, and
otherwise use commercially reasonable efforts to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such Registration Statement until such time as is specified in clause (i) or
(ii) above, as the case may be;

(c) furnish to the Holder such number of copies of such Registration Statement
and of each amendment and post-effective amendment thereto, any Prospectus or
Prospectus supplement and such other documents as the Holder may reasonably
request in order to facilitate the disposition of the Registrable Securities by
the Holder (the Company hereby consenting to the use (subject to the limitations
set forth in Section 2.8(b)) of the Prospectus or any amendment or supplement
thereto in connection with such disposition);

(d) use commercially reasonable efforts to register or qualify the Registrable
Securities covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions as the Holder shall reasonably request, and
to do any and all other acts and things which may be reasonably necessary to
enable the Holder to consummate the disposition in such jurisdictions of such
Registrable Securities, except that the Company shall not be required for any
such purpose to qualify generally to do business as a foreign corporation in any
jurisdiction where, but for the requirements of this Section 2.7(d), it would
not be obligated to be so qualified, to subject itself to taxation in any such
jurisdiction, or to consent to general service of process in any such
jurisdiction;

(e) promptly notify the Holder, at any time when a Prospectus relating thereto
is required to be delivered under the Securities Act within the applicable
period referred to in Section 2.7(b), that the Company has become aware that the
Prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in the light of the circumstances then existing (the period during which the
Holder is required in such case pursuant to Section 2.8(b) to refrain from
effecting public sales or distributions of Registrable Securities referred to
herein as a “Section 2.7(e) Suspension Period”), and prepare and furnish to the
Holder, as soon as reasonably practicable, without charge to the Holder, a
reasonable number of copies of an amendment to such Registration Statement or
supplement to such related Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, provided
that if the Company gives such notice, the Company shall extend the period
during which such Registration Statement is required to be maintained effective
as provided in Section 2.7(b) by the number of days in the Section 2.7(e)
Suspension Period;

 

13



--------------------------------------------------------------------------------

(f) promptly notify the Holder:

(i) when the Prospectus or any Prospectus supplement or post-effective amendment
has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the Registration Statement or such post-effective
amendment has become effective;

(ii) of the issuance by the SEC of any stop order of which the Company is aware
suspending the effectiveness of the Registration Statement or any order
preventing the use of a related Prospectus, or the initiation of any proceedings
for such purposes; and

(iii) of the receipt by the Company of any written notification of the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose;

(g) make available to its stockholders, as soon as reasonably practicable, an
earnings statement that shall satisfy the provisions of Section 11(a) of the
Securities Act, provided that the Company shall be deemed to have complied with
this Section 2.7(g) if it has complied with Rule 158 under the Securities Act;

(h) if the registration involves an Underwritten Offering, enter into a
customary underwriting agreement and in connection therewith:

(i) make such representations and warranties to the underwriters in form and, to
the extent possible, substance and scope as are customarily made by issuers to
underwriters in comparable Underwritten Offerings;

(ii) use commercially reasonable efforts to obtain opinions of counsel to the
Company (in form, scope and substance reasonably satisfactory to the managing
underwriters), addressed to the underwriters, and covering the matters
customarily covered in opinions requested in comparable Underwritten Offerings;

(iii) use commercially reasonable efforts to obtain “comfort” letters and
bring-downs thereof from the Company’s independent registered public accounting
firm addressed to the underwriters, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters by
independent registered public accounting firms in connection with Underwritten
Offerings; and

(iv) deliver such documents and certificates as may be reasonably requested by
the managing underwriters to evidence compliance with any customary conditions
contained in the underwriting agreement;

(i) cooperate with the Holder and the managing underwriter or underwriters or
agents, if any, to facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legends) representing the securities
to be sold under such Registration Statement, and enable such securities to be
in such denominations and registered in such names as the managing underwriter
or underwriters or agents, if any, or the Holder may request;

(j) if reasonably requested by the managing underwriter or underwriters or the
Holder, incorporate in a Prospectus supplement or post-effective amendment to
the Registration Statement such information as the managing underwriters and the
Holder agree should be included

 

14



--------------------------------------------------------------------------------

therein relating to the plan of distribution with respect to the Registrable
Securities being offered thereby and make all required filings of such
Prospectus supplement or post-effective amendment upon being notified of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment;

(k) in the event of the issuance of any stop order of which the Company is aware
suspending the effectiveness of the Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any Registrable Securities included in the Registration
Statement for sale in any jurisdiction, use commercially reasonable efforts to
obtain at the earliest practicable time the withdrawal of such stop order or
other order (the period between the issuance and withdrawal of any stop order or
other order referred to herein as a “Section 2.7(k) Suspension Period”),
provided that the Company shall extend the period during which such Registration
Statement is required to be maintained effective as provided in Section 2.8(b)
by the number of days in the Section 2.7(k) Suspension Period;

(l) use commercially reasonable efforts to cause all Common Stock covered by
such Registration Statement to be listed on any securities exchange on which the
Common Stock is then listed, if the Common Stock covered by such Registration
Statement is not already so listed and if such listing is then permitted under
the rules of such securities exchange;

(m) in the case of an Underwritten Offering, cause the senior executive officers
of the Company to participate in the customary “road show” presentations
(including “electronic road show” presentations) that may be reasonably
requested by the lead managing underwriter or underwriters in any such
Underwritten Offering and otherwise to cooperate with and participate in
customary selling efforts related thereto;

(n) provide a CUSIP number for all Registrable Securities and, unless such
Registrable Securities shall be registered in book-entry form, provide the
applicable transfer agent and registrar for such Registrable Securities with
printed certificates for the Registrable Securities, which certificates shall be
in a form eligible for deposit with The Depository Trust Company;

(o) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;
and

(p) make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by one representative appointed by the Holder, by any
managing underwriter or underwriters participating in any Underwritten Offering
to be effected pursuant to such Registration Statement, and by any attorney,
accountant or other agent retained by the Holder or any such managing
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and use commercially reasonable efforts
to cause all of the Company’s officers, directors and employees and the
independent registered public accounting firm that has certified the Company’s
financial statements to make themselves available during normal business hours
to discuss the business of the Company and to supply all information reasonably
requested by the Holder or managing underwriter or agent thereof in connection
with such Registration Statement as shall be necessary to enable such Persons to
exercise their due diligence responsibility (subject to the entry by each Person
referred to in this Section 2.7(p) into customary confidentiality agreements in
a form reasonably acceptable to the Company).

 

15



--------------------------------------------------------------------------------

2.8 Agreements of Holder.

(a) As a condition to the Company’s obligation under this Agreement to cause
Registrable Securities to be included in a Registration Statement, the Holder
shall timely provide the Company with all of the information required to be
provided in the Registration Statement with respect to the Holder pursuant to
Items 507 and 508 (or any successor Items) of Regulation S-K under the
Securities Act and such other information with respect to the Holder as shall be
required to be included in such Registration Statement pursuant to the
Securities Act or the rules and regulations thereunder.

(b) The Holder shall comply with the prospectus delivery requirements of the
Securities Act in connection with the offer and sale of Registrable Securities
made by the Holder pursuant to any Registration Statement. Upon receipt of any
notice from the Company of the occurrence of any event of the kind described in
Section 2.7(e) or Section 2.7(k), the Holder shall forthwith discontinue the
disposition of Registrable Securities pursuant to the Prospectus or Registration
Statement covering such Registrable Securities until the Holder’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 2.7(e)
or the withdrawal of any stop order or other order referred to in
Section 2.7(k), and, if so directed by the Company, shall deliver to the Company
all copies, other than permanent file copies then in the Holder’s possession, of
the Prospectus covering such Registrable Securities at the time of receipt of
such notice.

(c) To the extent required by the Securities Act or rules or regulations
thereunder, as reasonably determined by the Company, the Holder shall consent to
disclosure in any Registration Statement to the effect that the Holder is or may
be deemed to be an underwriter for purposes of the Securities Act in connection
with the offering of Registrable Securities by the Holder.

(d) The Holder shall (i) comply with Regulation M under the Exchange Act in
connection with the offer and sale of Registrable Securities made by the Holder
pursuant to any Registration Statement and (ii) provide the Company with such
information about the Holder’s offer and sale of Registrable Securities pursuant
to any Registration Statement as the Company shall reasonably request to enable
the Company and its Affiliates to comply with Regulation M under the Exchange
Act in connection with any such offer and sale.

2.9 Registration Expenses. The Company shall pay all Registration Expenses in
connection with all registrations pursuant to this Agreement to the extent
provided herein. In connection with all such registrations, the Holder shall pay
all underwriting discounts and fees, brokerage and sales commissions, and
transfer and documentary stamp taxes, if any, relating to the sale or
disposition of the Registrable Securities pursuant to the Registration
Statement, and, except as provided in clause (g) of the definition of
Registration Expenses, all fees and expenses of counsel for the Holder.

2.10 Indemnification; Contribution.

(a) The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, the Holder in any offering or sale of Registrable Securities
pursuant to this Agreement, each Person, if any, who participates as an
underwriter in any such offering and sale of Registrable Securities, and each
Person, if any, who controls the Holder or such underwriter within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act and their
respective directors, trustees, officers, partners, agents, employees and
affiliates against all losses, claims, damages,

 

16



--------------------------------------------------------------------------------

liabilities and expenses (including reasonable attorneys’ fees, disbursements
and expenses, as incurred, and any amounts paid in any settlement effected with
the Company’s consent, which consent shall not be unreasonably withheld or
delayed) (collectively, “Losses”) incurred by such party pursuant to any actual
or threatened action, suit, proceeding or investigation arising out of or based
upon: (i) any untrue or alleged untrue statement of a material fact contained
in, or any omission or alleged omission of a material fact required to be stated
in, the Registration Statement, Prospectus or preliminary Prospectus or any
amendment or supplement to any of the foregoing, any Free Writing Prospectus or
any “issuer information” filed or required to be filed pursuant to Rule 433(d)
under the Securities Act, or necessary to make the statements therein (in the
case of a Prospectus, a preliminary Prospectus, a Free Writing Prospectus or
“issuer information,” in the light of the circumstances then existing) not
misleading, except in each case insofar as such statements or omissions arise
out of or are based upon (A) any such untrue statement or alleged untrue
statement or omission or alleged omission made in reliance on and in conformity
with information with respect to the Holder furnished in writing to the Company
by the Holder or its counsel expressly for use therein, (B) the use of any
Prospectus, Free Writing Prospectus or “issuer information” after such time as
the obligation of the Company to keep effective the Registration Statement of
which such Prospectus forms a part has expired or (C) the use of any Prospectus,
Free Writing Prospectus or “issuer information” after such time as the Company
has advised the Holder that the filing of an amendment or supplement thereto is
required, except such Prospectus, Free Writing Prospectus or “issuer
information” as so amended or supplemented; or (ii) any violation by the Company
of any other federal or state securities laws or regulations applicable to the
Company and relating to action required of or inaction by the Company in
connection with any such registration. Notwithstanding the foregoing provisions
of this Section 2.10(a), the Company shall not be liable to the Holder or any
underwriter or to any other indemnified party under the indemnity agreement in
this Section 2.10(a) for any Losses that arise out of or are based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any Prospectus if either: (i) (A) the Holder or such underwriter failed
to send or deliver a copy of the Prospectus prior to the time of the sale of
Registrable Securities by the Holder or such underwriter to the Person asserting
the claim from which such Losses arise and (B) the Prospectus would have
corrected such untrue statement or alleged untrue statement or such omission or
alleged omission; or (ii) (A) such untrue statement or alleged untrue statement
or omission or alleged omission is corrected in an amendment or supplement to
the Prospectus and (B) having previously been furnished by or on behalf of the
Company with copies of the Prospectus as so amended or supplemented as required
hereunder, the Holder or such underwriter thereafter fails to deliver such
Prospectus, as so amended or supplemented, prior to the time of the sale of
Registrable Securities by the Holder or underwriter to the Person asserting the
claim from which such Losses arise. Such rights to indemnity and reimbursement
of expenses shall survive the transfer of the Registrable Securities by such
indemnified party.

(b) In connection with any Registration Statement filed pursuant to this
Agreement, the Holder shall indemnify and hold harmless, to the fullest extent
permitted by law, the Company, each Person, if any, who participates as an
underwriter in any such offering and sale of Registrable Securities and each
Person, if any, who controls the Company or such underwriter within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, and their
respective directors, trustees, officers, partners, agents, employees and
affiliates, against all Losses incurred by such party pursuant to any actual
action, suit, proceeding or investigation arising out of or based upon any
untrue or alleged untrue statement of a material fact contained in, or any
omission or alleged omission of a material fact required to be stated in, the
Registration Statement, Prospectus or preliminary Prospectus or any amendment or
supplement to any of the foregoing, any Free Writing Prospectus or “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the

 

17



--------------------------------------------------------------------------------

Securities Act, or necessary to make the statements therein (in case of a
Prospectus, preliminary Prospectus or Free Writing Prospectus, in the light of
the circumstances then existing) not misleading, but only to the extent that any
such untrue statement or omission is made in reliance on and in conformity with
information with respect to the Holder furnished in writing to the Company by
the Holder or its counsel specifically for use therein, provided that the Holder
shall not be required to indemnify the Company or any other indemnified party
under this Section 2.10(b) with respect to any amount in excess of the amount of
the total net proceeds received by the Holder from sales of the Registrable
Securities under such Registration Statement.

(c) Any Person entitled to indemnification hereunder agrees to give prompt
written notice to the indemnifying party after the receipt by such indemnified
party of any written notice of the commencement of any action, suit, proceeding
or investigation or threat thereof made in writing for which such indemnified
party may claim indemnification or contribution pursuant to this Agreement,
provided that failure to give such notification shall not affect the obligations
of the indemnifying party pursuant to this Section 2.10 except to the extent the
indemnifying party shall have been actually and materially prejudiced as a
result of such failure. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal expenses of other counsel or any other expenses, in each case
subsequently incurred by such indemnified party, in connection with the defense
thereof other than reasonable costs of investigation, unless in the reasonable
judgment of any indemnified party, based on the opinion of counsel, a conflict
of interest is likely to exist between the indemnifying party and such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall not be liable for the fees
and expenses of (i) more than one counsel for the Holder (which selection shall
be reasonably satisfactory to the Company), (ii) more than one counsel for the
underwriters in an Underwritten Offering or (iii) more than one counsel for the
Company, in each case in connection with any one action or separate but similar
or related actions. An indemnifying party who is not entitled to, or elects not
to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, based on the opinion of counsel, a conflict of
interest is likely to exist between an indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall be obligated to pay the fees and expenses of such additional
counsel, provided that the indemnifying party shall not be liable for the fees
and expenses of (i) more than one counsel for the Holder (which selection shall
be reasonably satisfactory to the Company), (ii) more than one counsel for the
underwriters in an Underwritten Offering or (iii) more than one counsel for the
Company, in each case in connection with any one action or separate but similar
or related actions. No indemnifying party, in defense of any such action, suit,
proceeding or investigation, shall, except with the consent of each indemnified
party, consent to the entry of any judgment or entry into any settlement which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
to such action, suit, proceeding or investigation to the extent such liability
is covered by the indemnity obligations set forth in this Section 2.10. No
indemnified party shall consent to entry of any judgment or entry into any
settlement without the consent of each indemnifying party.

 

18



--------------------------------------------------------------------------------

(d) If the indemnification from the indemnifying party provided for in this
Section 2.10 is unavailable to an indemnified party hereunder in respect of any
Losses, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such Losses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and indemnified party in connection
with the actions which resulted in such Losses, as well as any other relevant
equitable considerations, provided that the Holder shall not be required to
contribute any amount in excess of the amount of the total net proceeds received
by the Holder from sales of the Registrable Securities under the applicable
Registration Statement. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other matters,
whether any action in question, including any untrue statement or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such indemnifying
party or indemnified party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such action. The amount
paid or payable by a party as a result of the Losses referred to above shall be
deemed to include, subject to the limitations set forth in Section 2.10(c), any
legal or other fees and expenses reasonably incurred by such indemnified party
in connection with any investigation or proceeding. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The parties agree that it would not
be just and equitable if contribution pursuant to this Section 2.10(d) were
determined by pro rata allocation or by any other method of allocation that does
not take into account the consideration referred to in this Section 2.10(d). If
indemnification is available under this Section 2.10, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Section 2.10(a) or 2.10(b), as the case may be, without regard to the relative
fault of such indemnifying parties or indemnified party or any other equitable
consideration provided for in this Section 2.10(d).

(e) The provisions of this Section 2.10 shall be in addition to any liability
which any indemnifying party may have to any indemnified party and shall survive
the termination of this Agreement.

(f) The indemnification and contribution required by this Section 2.10 shall be
made by periodic payments of the amount thereof during the course of any action,
suit, proceeding or investigation, as and when invoices are received or Losses
are incurred.

2.11 Participation in Underwritten Offerings. The Holder may not participate in
any Underwritten Offering pursuant to this Agreement unless the Holder
(a) agrees to sell the Registrable Securities on the basis provided in any
underwriting arrangements approved by the Company, which approval shall not be
unreasonably withheld, conditioned or delayed, and (b) completes and executes
all customary questionnaires, powers of attorney, custody agreements,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements.

2.12 Reports Under the Exchange Act. For so long as any Registrable Securities
remain outstanding and the Company is required under the Exchange Act and rules
and regulations thereunder to file with the SEC reports pursuant to Section 13
or 15(a) of the Exchange Act, the Company shall use commercially reasonable
efforts to file such reports with the SEC in a timely manner.

 

19



--------------------------------------------------------------------------------

2.13 No Inconsistent Agreements. The Company shall not after the date of this
Agreement enter into any agreement which is inconsistent with the rights granted
pursuant to this Agreement to the Holder. The Holder agrees for purposes of this
Section 2.13 that a registration rights agreement in customary form relating to
a Rule 144A Resale Shelf Registration shall not be deemed inconsistent with the
rights of the Holder hereunder.

2.14 Assignment of Registration Rights.

(a) The right to cause the Company to register Registrable Securities pursuant
to this Agreement may not be assigned by the Holder.

(b) In connection with any merger, consolidation, reorganization or similar
transaction involving the Company (i) in which the Company is not the surviving
corporation or entity or (ii) which results in the Company becoming the
wholly-owned subsidiary of another corporation or other entity, effective
provision shall be made in the instruments pursuant to which such transaction
shall be consummated so that the surviving corporation (in the case of a
transaction of the type specified in clause (i)) or the entity which becomes the
wholly-owned parent of the Company (in the case of a transaction of the type
specified in clause (ii)) shall expressly assume the obligations of the Company
hereunder effective upon the consummation of such transaction. In such event,
all references herein to the Company shall thereafter be references to the
assuming entity and all references to the Common Stock shall thereafter be
references to the class of equity securities (if any) of the assuming entity
issued to all holders of the Common Stock as consideration pursuant to such
transaction.

ARTICLE 3

3.1 Voting. At all times prior to the Registration Rights Termination Time, the
Seller shall take all such action as may be required so that, solely with
respect to any matter referred to in Rule 14a-6(a) under the Exchange Act to be
voted on by the Company’s stockholders (assuming that the exclusion from filing
preliminary proxy material referred to therein shall apply), all Purchaser
Shares beneficially owned by the Seller and its Affiliates are voted either
(a) in accordance with the recommendations of the Company Board or (b) for or
against any such matter in the same proportion as the shares owned by all other
stockholders (excluding the Seller and each of its Affiliates that is a
stockholder of the Company) are voted with respect to such matter. The Seller
and all Affiliates of the Seller beneficially owning any Purchaser Shares shall
be present (or shall cause all record holders of such Purchaser Shares to be
present), in person or by proxy, at all meetings of stockholders of the Company
so that all such Purchaser Shares beneficially owned by the Seller and any such
Affiliate may be counted for the purposes of determining the presence of a
quorum at such meeting.

ARTICLE 4

TRANSFER RESTRICTIONS

4.1 Lock-up. For a period of 180 days following the Closing Date, and except as
otherwise provided by this Agreement, the Holder shall not, directly or
indirectly, without the prior written consent of the Company, Transfer any of
the Purchaser Shares or any options or warrants to purchase any Purchaser
Shares, or any securities convertible into, exchangeable for or that represent

 

20



--------------------------------------------------------------------------------

the right to receive the Purchaser Shares or engage in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Purchaser Shares. However, nothing
in this Section 4.1 shall prevent or restrict the Holder from (a) Transferring
any Purchaser Shares in accordance with the terms of this Agreement and/or
(b) pledging any of the Purchaser Shares to any bona fide Third Party lender or
Transferring Purchaser Shares in connection with a sale of the Company approved
by the Board of Directors of the Company (whether by merger, consolidation, sale
of shares of capital stock, other business combination transaction, sale of all
or substantially all of the assets of the Company or otherwise) or a tender or
exchange offer for all of the outstanding shares of the Common Stock; provided
that, in each such case, it shall be a condition to any such Transfer that
(a) the lender or transferee either execute and deliver an investor
representation letter in form and substance reasonably acceptable to the Company
and (b) there shall be no further Transfer of such Purchaser Shares except in
accordance with the lock-up provisions of this Section 4.1. For the avoidance of
doubt, nothing in this Section 4.1 shall be construed to apply to any shares of
capital stock of the Company owned by the Holder other than the Purchaser
Shares.

4.2 Compliance with Law.

(a) The Seller shall, and shall ensure that any of its Affiliates acquiring
Purchaser Shares shall, observe and comply with the Securities Act, the Exchange
Act and applicable state securities laws, and the rules and regulations
promulgated under all such laws, and all other Requirements of Law in connection
with any permitted Transfer of Purchaser Shares, including, without limitation,
all Requirements of Law relating to the use of insider information or the
trading of securities while in the possession of material non-public
information.

(b) In furtherance of the foregoing, and in addition to the restrictions
specified above, the Seller shall not, and shall ensure that any of its
Affiliates acquiring Purchaser Shares do not, Transfer any Purchaser Shares
unless at such time at least one of the following is satisfied:

(i) a registration statement under the Securities Act covering the Purchaser
Shares proposed to be Transferred, describing the manner and terms of the
proposed sale, transfer or other disposition, and containing a current
prospectus, shall have been filed with the SEC and made effective under the
Securities Act;

(ii) counsel representing the Seller or such Affiliate, as the case may be,
reasonably satisfactory to the Company, shall have advised the Company in a
written opinion letter reasonably satisfactory to the Company and its counsel,
and upon which the Company and its counsel may rely, that no registration under
the Securities Act would be required in connection with the proposed Transfer;
or

(iii) an authorized representative of the SEC shall have rendered written advice
to the Seller or such Affiliate (requested by the Seller or such Affiliate or
counsel to the Seller or such Affiliate, with a copy thereof and of all other
related communications delivered to the Company) to the effect that the SEC
would take no action, or that the staff of the SEC would not recommend that the
SEC take action, with respect to the proposed Transfer.

 

21



--------------------------------------------------------------------------------

4.3 Restrictive Legend.

Each certificate evidencing the Purchaser Shares shall bear the following
restrictive legend, either as an endorsement or on the face thereof, until, in
the reasonable judgment of the Company, the Transfer of the Purchaser Shares
shall not be subject to restrictions under the Securities Act:

“THE SALE, TRANSFER, OFFER FOR SALE, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION
OF THE SECURITIES EVIDENCED BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF
THE REGISTRATION RIGHTS AND GOVERNANCE AGREEMENT, DATED AS OF [            ],
201[    ], AS IT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME,
COPIES OF WHICH ARE ON FILE WITH THE ISSUER OF THIS CERTIFICATE. NO SALE,
TRANSFER, OFFER FOR SALE, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION SHALL BE
EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS OF SUCH AGREEMENT HAVE BEEN
COMPLIED WITH IN FULL.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
OTHER JURISDICTION AND MAY NOT BE SOLD, TRANSFERRED, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF OTHER THAN IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND OTHER
APPLICABLE LAW, OR AN EXEMPTION THEREFROM.

ARTICLE 5

MISCELLANEOUS

5.1 Binding Effect; Benefit. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and any successor and permitted assign thereof.
Except to the extent provided in Section 2.10, nothing in this Agreement,
expressed or implied, is intended to confer upon any Person other than the
parties hereto and their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

5.2 Amendments and Waivers.

(a) The provisions of this Agreement, including the provisions of this sentence,
may not be amended, modified or supplemented, and waivers or consents to
departures from the provisions hereof (each such amendment, modification,
supplement, waiver or consent, an “Amendment”) may not be given, unless the
Company and the Seller consent thereto in writing.

(b) Each holder of Purchaser Shares from time to time shall be bound by any
Amendment effected pursuant to Section 5.2(a) whether or not any notice, writing
or marking indicating such Amendment appears on the Purchaser Shares or is
delivered to such holder.

5.3 Notices. All notices, demands, requests, consents or other communications to
be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given when (a) delivered
personally to the recipient, (b) sent by confirmed facsimile or confirmed
electronic mail transmission before 5:00 p.m. Eastern time on a Business Day,
and otherwise on the next Business Day, or (c) one Business Day after being sent
to the recipient by reputable overnight courier service (charges prepaid). Such
notices, demands,

 

22



--------------------------------------------------------------------------------

requests, consents and other communications shall be sent (i) if to the Company,
to: The Advisory Board Company, 2445 M Street, NW, Washington, D.C. 20037,
Facsimile No. 202-266-5700, Attn: General Counsel, or to such other address as
the Company shall designate in writing to the other parties hereto from time to
time; and (ii) if to the Seller, to: Royall Holdings, LLC, c/o CHS Capital LLC,
10 South Wacker Drive, Suite 3175, Chicago, IL 60606, Facsimile
No. 312-876-3854, Attn: Thomas J. Formolo and Jocelyn R. Stanley.

5.4 Interpretation. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.

5.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

5.6 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES OF AMERICA LOCATED IN THE COUNTY OF NEW YORK FOR ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY (AND AGREES NOT TO COMMENCE ANY ACTION OR PROCEEDING
RELATING THERETO EXCEPT IN SUCH COURTS), AND FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO ITS RESPECTIVE
ADDRESS SET FORTH IN SECTION 5.3 SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT IN ANY SUCH COURT. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN THE COURTS OF THE STATE OF NEW YORK OR THE
UNITED STATES OF AMERICA LOCATED IN THE COUNTY OF NEW YORK, AND HEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

5.7 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

23



--------------------------------------------------------------------------------

5.8 Effectiveness. This Agreement shall become effective on the Closing Date
upon the issuance of the Purchaser Shares pursuant to the Purchase Agreement.

5.9 Entire Agreement. This Agreement is intended by the parties hereto to be a
complete and exclusive statement of the agreement and understanding of the
parties in respect of the subject matter contained herein and supersedes all
prior agreements and undertakings among the parties with respect to such subject
matter. No party hereto shall have any rights, duties or obligations other than
those specifically set forth in this Agreement.

5.10 Specific Performance. Without limiting the rights of each party hereto to
pursue all other legal and equitable rights available to such party for the
other party’s failure to perform their obligations under this Agreement, the
parties hereto acknowledge and agree that the remedy at law for any failure to
perform their obligations hereunder would be inadequate and that each of them,
respectively, to the extent permitted by applicable law, shall be entitled to
specific performance, injunctive relief or other equitable remedies in the event
of any such failure, without bond or other security being required.

5.11 Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the parties shall
negotiate in good faith with a view to the substitution therefor of a suitable
and equitable solution in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid provision, provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by law.

[signature pages follow]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the first paragraph hereof.

 

COMPANY: THE ADVISORY BOARD COMPANY By:  

/s/ Robert Musslewhite

Name:   Robert Musslewhite Title:   Chief Executive Officer



--------------------------------------------------------------------------------

SELLER: ROYALL HOLDINGS, LLC By:  

/s/ Thomas J. Formolo

Name:   Thomas J. Formolo Title:   President